UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 March 17, 2010 Date of Report (Date of earliest event reported) ECO2 PLASTICS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 033-31067 (Commission File Number) 31-1705310 (IRS Employer Identification No.) 1, SUITE 203 MENLO PARK, CA 94025 (415) 829-6000 (Registrant's telephone number, including area code) Former Address: 5300 Claus Road, Riverbank, CA 95367 Former Telephone Number: (209) 848-3900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition In accordance with requirements of the Bankruptcy Court under Rule 2015 (6), ECO2 Plastics, Inc. has filed a monthly operating report for the month of February. A copy of the report is attached as Exhibit 99.1. During the period in which the Company is proceeding under Chapter 11, the monthly operating reports will be filed with the Securities and Exchange Commission on a Form 8-K within 15 calendar days after the report is filed with the Bankruptcy Court. The filing of Form 8-K related to the monthly operating reports will be in lieu of the Company’s filing Form 10-K and 10-Q filings until the Company emerges from Chapter 11. The Company still must satisfy all other provisions of the Exchange Act. On November 24, 2009, ECO2 Plastics, Inc. (the “Debtor” or the “Company”) filed a voluntary petition for relief in the United States Bankruptcy Court, Northern District of California (the “Bankruptcy Court”) under Chapter 11 of Title 11 of the U.S. Bankruptcy Code (the “Code”). The Debtor’s Chapter 11 bankruptcy filing was done with the approval of its senior lenders. The case number of the filing is 09-3702 DM. Under Chapter 11, certain claims in existence prior to the Debtor’s filing of the petition for relief under the U.S. Bankruptcy Code are stayed while the Debtor continues business operations as a debtor-in-possession. The Debtor is currently in control of its business as debtor-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Code. However, there can be no assurance that the Debtor will remain in possession of its assets and control of its business as debtor-in-possession and that a trustee will not be appointed to operate the business of the Debtor. The Debtor’s business relationships and arrangements, and its ability to negotiate future business agreements or arrangements may be affected negatively by its bankruptcy filing. In addition, there can be no assurance that the Debtor will successfully emerge from Chapter 11 protection, or will emerge with the ability to continue its business in the same manner in which it operated prior to the bankruptcy filing. Item 8.01Other Events In accordance with requirements of the Bankruptcy Court, ECO2 Plastics, Inc. has filed a Disclosure Statement for the ECO2 Plastics, Inc. Chapter 11 Plan dated March 11, 2010 (the “Disclosure Statement”). A hearing to consider the approval of the Disclosure Statement, shall be held on April 16, 2010, specially set for 11:00 a.m., in Courtroom 22 of the United States Bankruptcy Court, 235 Pine Street, San Francisco, California 94104, before the Honorable Dennis Montali, United States Bankruptcy Judge. A copy of the notice is attached as Exhibit 99.2. Item 9.01Financial Statements and Exhibits (c) Exhibits 99.1Monthly Operating Report dated February 28, 2010. 99.2Notice of Hearing on Disclosure Statement, dated March 12, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECO2 PLASTICS, INC. (Registrant) Date: March 17, 2010 /s/ Rodney S. Rougelot Rodney S. Rougelot, CEO
